DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 10,665,116. This is a statutory double patenting rejection.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-11, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11, 13-18, and 20 of U.S. Patent No. 11,100,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses each and every claimed limitation from the instant application’s claims, or obvious variations thereof.  See claim mapping below.

Instant Application No. 17/377,089
US Patent No. 11,100,810
1. A method for locating operators of unmanned aerial vehicles (UAVs), the method comprising: scanning, with a scanning apparatus, a region exterior to the scanning apparatus, the scanning apparatus comprising one or more directional Radio Frequency (RF) antennae; receiving, at the scanning apparatus, radio frequency signals corresponding to an uplink frequency of a UAV, and processing, based on an angular relationship between the location of the scanning apparatus and a source of the radio frequency signals, the received radio frequency signals to determine a first location of the source of the radio frequency signals, the source of the radio frequency signals being associated with an operator of the UAV.
1. A method for locating operators of drones, the method comprising: passively scanning, with a scanning apparatus, a region of airspace exterior to the scanning apparatus, the region of airspace being in a vicinity of a space associated with events, the scanning apparatus comprising one or more directional Radio Frequency (RF) antennae statically deployed along an axis; receiving, at the scanning apparatus, radio frequency signals corresponding to an uplink frequency of a drone, and without decoding the radio frequency signals, processing, based on an angular relationship between the location of the scanning apparatus and a source of the radio frequency signals, the received radio frequency signals to determine a first location of the source of the radio frequency signals, the source of the radio frequency signals being associated with an operator of the drone.
2. The method of claim 1, wherein processing the received radio frequency signals to determine the first location of the source of the radio frequency signals comprises: determining a signal strength associated with the radio frequency signals at the scanning apparatus; generating, using the signal strength, first data indicating an angular relationship between the location of the scanning apparatus and the source of the radio frequency signals; processing, using the location of the scanning apparatus, the first data to determine the first location of the source of the radio frequency signals.
2. The method of claim 1, wherein processing the received radio frequency signals to determine the first location of the source of the radio frequency signals comprises: determining a signal strength associated with the radio frequency signals at the scanning apparatus; generating, using the signal strength, first data indicating an angular relationship between the location of the scanning apparatus and the source of the radio frequency signals; processing, using the location of the scanning apparatus, the first data to determine the first location of the source of the radio frequency signals.
4. The method of claim 1, further comprising: disseminating, via a data network, the first location of the source of the radio frequency signals to one or more entities, the one or more entities being capable of apprehending the operator of the UAV.
4. The method of claim 1, further comprising: disseminating, via a data network, the first location of the source of the radio frequency signals to one or more entities, the one or more entities being capable of apprehending the operator of the drone.
5. The method of claim 1, wherein: one or more of the directional antennae of the scanning apparatus are configured to rotate in a first plane about a first axis; and 17Attorney Docket No.: JUSTPOO1C2C2 one or more of the directional antennae of the scanning apparatus are configured to rotate in a second plane about a second axis.
5. The method of claim 1, wherein: one or more of the directional antennae of the scanning apparatus are configured to rotate in a first plane about a first axis; and one or more of the directional antennae of the scanning apparatus are configured to rotate in a second plane about a second axis.
6. The method of claim 5, wherein the first plane is substantially orthogonal to the second plane.
6. The method of claim 5, wherein the first plane is substantially orthogonal to the second plane.
7. The method of claim 5, wherein a rate of rotation of a first one of the directional antennae of the scanning apparatus is configured to vary throughout a rotation.
7. The method of claim 5, wherein a rate of rotation of a first one of the directional antennae of the scanning apparatus is configured to vary throughout a rotation.

8. The method of claim 7, wherein the rate of rotation of the first directional antenna is based on a recent location of the source of the radio frequency signals.
8. The method of claim 7, wherein the rate of rotation of the first directional antenna is based on a recent location of the source of the radio frequency signals.
9. The method of claim 1, wherein one or more of the directional antennae are configured to receive RF signals having a designated frequency.
9. The method of claim 1, wherein one or more of the directional antennae are configured to receive RF signals having a designated frequency.
10. The method of claim 1, further comprising: receiving a further radio frequency signal at a first one of the scanning apparatuses; determining that the further radio frequency signal is associated with a designated source; and filtering, responsive to determining that the further radio frequency signal is associated with the designated source, the further radio frequency signal.
10. The method of claim 1, further comprising: receiving a further radio frequency signal at a first one of the scanning apparatuses; determining that the further radio frequency signal is associated with a designated source; and filtering, responsive to determining that the further radio frequency signal is associated with the designated source, the further radio frequency signal.
11. A system for detecting and locating UAV operators, the system comprising: a scanning apparatus comprising an array of one or more directional antennae configured to receive radio frequency signals having a designated frequency, the array of directional antennae having a spatial configuration, the scanning apparatus being configured to: receive radio frequency signals associated with an operator of a UAV, a frequency of the radio frequency signals being an uplink frequency of the UAV; determine a signal strength associated with the radio frequency signals; and generate, using the signal strength and the spatial configuration, data indicating an angular relationship between a location of the scanning apparatus and a source of the radio frequency signals; 18Attorney Docket No.: JUSTPOO1C2C2 one or more processors in communication with the scanning apparatus, the one or more processors operable to: receive data from the scanning apparatus; and process the data to determine a first location of the source of the radio frequency signal.
11. A system for detecting and locating drone operators, the system comprising: a scanning apparatus deployed in a vicinity of a space associated with events, the scanning apparatus comprising an array of one or more directional antennae statically deployed along an axis, the array of one or more directional antennae being configured to receive radio frequency signals having a designated frequency, the array of directional antennae having a spatial configuration, the scanning apparatus being configured to: passively receive radio frequency signals associated with an operator of a drone-, a frequency of the radio frequency signals being an uplink frequency of the drone; determine a signal strength associated with the radio frequency signals; and generate, using the signal strength and the spatial configuration, data indicating an angular relationship between a location of the scanning apparatus and a source of the radio frequency signals; one or more processors in communication with the scanning apparatus, the one or more processors operable to: receive data from the scanning apparatus; and without decoding the radio frequency signals, process the data to determine a first location of the source of the radio frequency signal.
13. The system of claim 12, the one or more processors further operable to: disseminate, via a data network, the first location of the source of the radio frequency signals to one or more entities, the one or more entities being capable of apprehending the operator of the UAV.
13. The system of claim 12, the one or more processors further operable to: disseminate, via a data network, the first location of the source of the radio frequency signals to one or more entities, the one or more entities being capable of apprehending the operator of the drone.
14. The system of claim 11, wherein: one or more of the directional antennae of the scanning apparatus are configured to rotate in a first plane about a first axis; and one or more of the directional antennae of the scanning apparatus are configured to rotate in a second plane about a second axis.
14. The system of claim 11, wherein: one or more of the directional antennae of the scanning apparatus are configured to rotate in a first plane about a first axis; and one or more of the directional antennae of the scanning apparatus are configured to rotate in a second plane about a second axis.
15. The system of claim 14, wherein the first plane is substantially orthogonal to the second plane.
15. The system of claim 14, wherein the first plane is substantially orthogonal to the second plane.
16. The system of claim 15, wherein a rate of rotation of a first one of the directional antennae of the scanning apparatus is configured to vary throughout a rotation.

16. The system of claim 15, wherein a rate of rotation of a first one of the directional antennae of the scanning apparatus is configured to vary throughout a rotation.
17. A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions configured to cause: scanning, with a scanning apparatus, a region exterior to the scanning apparatus, the scanning apparatus comprising one or more directional Radio Frequency (RF) antennae; processing radio frequency signals corresponding to an uplink frequency of a UAV, the radio frequency signals being received at the scanning apparatus, and processing, based on an angular relationship between the location of the scanning apparatus and a source of the radio frequency signals, the received radio frequency signals to 19Attorney Docket No.: JUSTPOO1C2C2 determine a first location of the source of the radio frequency signals, the source of the radio frequency signals being associated with an operator of the UAV.
17. A non-transitory computer-readable medium comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions configured to cause: passively scanning, with a scanning apparatus, a region of airspace exterior to the scanning apparatus, the region of airspace being in a vicinity of a space associated with events, the scanning apparatus comprising one or more directional Radio Frequency (RF) antennae statically deployed along an axis; receiving, at the scanning apparatus, radio frequency signals corresponding to an uplink frequency of a drone, and without decoding the radio frequency signals, processing, based on an angular relationship between the location of the scanning apparatus and a source of the radio frequency signals, the received radio frequency signals to determine a first location of the source of the radio frequency signals, the source of the radio frequency signals being associated with an operator of the drone.
18. The computer program product of claim 17 wherein processing the received radio frequency signals to determine the source of the radio frequency signals comprises: determining a signal strength associated with the radio frequency signals the scanning apparatus; generating, using the signal strength, first data indicating an angular relationship between the location of the scanning apparatus and the source of the radio frequency signals; processing, using the location of the scanning apparatus, the first data to determine the first location of the source of the radio frequency signals.
18. The non-transitory computer-readable medium of claim 17 wherein processing the received radio frequency signals to determine the source of the radio frequency signals comprises: determining a signal strength associated with the radio frequency signals the scanning apparatus; generating, using the signal strength, first data indicating an angular relationship between the location of the scanning apparatus and the source of the radio frequency signals; processing, using the location of the scanning apparatus, the first data to determine the first location of the source of the radio frequency signals.
20. The computer program product of claim 17, the program code including further instructions configured to cause: disseminating, via a data network, the first location of the source of the radio frequency signals to one or more entities, the one or more entities being capable of apprehending the operator of the UAV.
20. The non-transitory computer-readable medium of claim 17, the program code including further instructions configured to cause: disseminating, via a data network, the first location of the source of the radio frequency signals to one or more entities, the one or more entities being capable of apprehending the operator of the drone.




Claims 1, 11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,089,887. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses each and every claimed limitation from the instant application’s claims, or obvious variations thereof.  See claim mapping below.

Instant Application No. 17/377,089
US Patent No. 10,089,887
1. A method for locating operators of unmanned aerial vehicles (UAVs), the method comprising:scanning, with a scanning apparatus, a region exterior to the scanning apparatus, the scanning apparatus comprising one or more directional Radio Frequency (RF) antennae; receiving, at the scanning apparatus, radio frequency signals corresponding to an uplink frequency of a UAV, and processing, based on an angular relationship between the location of the scanning apparatus and a source of the radio frequency signals, the received radio frequency signals to determine a first location of the source of the radio frequency signals, the source of the radio frequency signals being associated with an operator of the UAV.
1. A method for locating unmanned aerial vehicles (UAVs), the method comprising: scanning a region of airspace with two scanning apparatuses, each scanning apparatus comprising one or more directional Radio Frequency (RF) antennae, the two scanning apparatuses having different locations; receiving radio frequency signals emitted by a UAV at each of the two scanning apparatuses, wherein: a frequency of the radio frequency signals is a downlink frequency of the UAV, and the UAV is a source of the radio frequency signals; and processing, based on an angular relationship between the locations of the scanning apparatuses and the UAV, the received radio frequency signals to determine a first location of the UAV, the angular relationship comprising a bearing and an elevation of the UAV relative to the scanning apparatuses.
10. The method of claim 9, wherein the designated frequency is an uplink frequency of the UAV, the method further comprising, receiving a further radio signal at a first one of the scanning apparatuses, the further radio signal having the designated frequency; processing the further radio signal to locate an operator of the UAV.

11. A system for detecting and locating UAV operators, the system comprising:a scanning apparatus comprising an array of one or more directional antennae configured to receive radio frequency signals having a designated frequency, the array of directional antennae having a spatial configuration, the scanning apparatus being configured to: receive radio frequency signals associated with an operator of a UAV, a frequency of the radio frequency signals being an uplink frequency of the UAV; determine a signal strength associated with the radio frequency signals; and 19 Attorney Docket No.: JUSTPOO1C2 generate, using the signal strength and the spatial configuration, data indicating an angular relationship between a location of the scanning apparatus and a source of the radio frequency signals; one or more processors in communication with the scanning apparatus, the one or more processors operable to:receive data from the scanning apparatus; and process the data to determine a first location of the source of the radio frequency signal.
1. A method for locating unmanned aerial vehicles (UAVs), the method comprising: scanning a region of airspace with two scanning apparatuses, each scanning apparatus comprising one or more directional Radio Frequency (RF) antennae, the two scanning apparatuses having different locations; receiving radio frequency signals emitted by a UAV at each of the two scanning apparatuses, wherein: a frequency of the radio frequency signals is a downlink frequency of the UAV, and the UAV is a source of the radio frequency signals; and processing, based on an angular relationship between the locations of the scanning apparatuses and the UAV, the received radio frequency signals to determine a first location of the UAV, the angular relationship comprising a bearing and an elevation of the UAV relative to the scanning apparatuses.
10. The method of claim 9, wherein the designated frequency is an uplink frequency of the UAV, the method further comprising, receiving a further radio signal at a first one of the scanning apparatuses, the further radio signal having the designated frequency; processing the further radio signal to locate an operator of the UAV.

17. A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions configured to cause:20 Attorney Docket No.: JUSTPOO1C2 scanning, with a scanning apparatus, a region exterior to the scanning apparatus, the scanning apparatus comprising one or more directional Radio Frequency (RF) antennae; processing radio frequency signals corresponding to an uplink frequency of a UAV, the radio frequency signals being received at the scanning apparatus, and processing, based on an angular relationship between the location of the scanning apparatus and a source of the radio frequency signals, the received radio frequency signals to determine a first location of the source of the radio frequency signals, the source of the radio frequency signals being associated with an operator of the UAV.
1. A method for locating unmanned aerial vehicles (UAVs), the method comprising: scanning a region of airspace with two scanning apparatuses, each scanning apparatus comprising one or more directional Radio Frequency (RF) antennae, the two scanning apparatuses having different locations; receiving radio frequency signals emitted by a UAV at each of the two scanning apparatuses, wherein: a frequency of the radio frequency signals is a downlink frequency of the UAV, and the UAV is a source of the radio frequency signals; and processing, based on an angular relationship between the locations of the scanning apparatuses and the UAV, the received radio frequency signals to determine a first location of the UAV, the angular relationship comprising a bearing and an elevation of the UAV relative to the scanning apparatuses.
10. The method of claim 9, wherein the designated frequency is an uplink frequency of the UAV, the method further comprising, receiving a further radio signal at a first one of the scanning apparatuses, the further radio signal having the designated frequency; processing the further radio signal to locate an operator of the UAV.




Claims 1, 3, 9, 11, 12, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of US Patent No. 10,665,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses each and every claimed limitation from the instant application’s claims, or obvious variations thereof.  See claim mapping below.

Instant Application No. 17/377,089
US Patent No. 10,665,117
1. A method for locating operators of unmanned aerial vehicles (UAVs), the method comprising: scanning, with a scanning apparatus, a region exterior to the scanning apparatus, the scanning apparatus comprising one or more directional Radio Frequency (RF) antennae; receiving, at the scanning apparatus, radio frequency signals corresponding to an uplink frequency of a UAV, and processing, based on an angular relationship between the location of the scanning apparatus and a source of the radio frequency signals, the received radio frequency signals to determine a first location of the source of the radio frequency signals, the source of the radio frequency signals being associated with an operator of the UAV.
1. A method for detecting unmanned aerial vehicles (UAVs) in a sensitive security area, the method comprising: scanning, with a plurality of scanning apparatuses, a region of airspace associated with the sensitive security area, each scanning apparatus comprising one or more Radio Frequency (RF) antennae configured to receive a variable amount of radio wave power, the variable amount of radio wave power received by each RF antenna being configured to vary based on an angle between a propagation direction of the received radio wave power and an axis of the antennae, each of the scanning apparatuses having different locations, at least one of the scanning apparatuses being connected with a moveable vehicle; receiving first radio frequency signals emitted by a first UAV at the scanning apparatuses, a frequency of the first radio frequency signals being a downlink frequency of the first UAV, the first radio frequency signals being downlink signals generated by the first UAV to communicate with a first device controlling the first UAV, the scanning apparatuses being independent from generation of the first radio frequency signals; processing, based on a signal strength of the first radio frequency signals at the scanning apparatuses and a relative position of the scanning apparatuses with respect to the signal strength of the first radio frequency signals, the first radio frequency signals to determine a first location of the first UAV. 
    
    3. The method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further RF antennae; receiving, at the aircraft-mounted scanning apparatus, second radio frequency signals corresponding to an uplink frequency of the first UAV, the second radio frequency signals being uplink signals generated by the first device controlling the first UAV, the scanning apparatuses being independent from generation of the second radio frequency signals; and processing, based on an angular relationship between the location of the aircraft-mounted scanning apparatus and a source of the second radio frequency signals, the second radio frequency signals to determine a first location of the source of the second radio frequency signals. 

3. The method of claim 1, wherein the scanning apparatus is mounted on an aircraft.
3. The method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further RF antennae; receiving, at the aircraft-mounted scanning apparatus, second radio frequency signals corresponding to an uplink frequency of the first UAV, the second radio frequency signals being uplink signals generated by the first device controlling the first UAV, the scanning apparatuses being independent from generation of the second radio frequency signals; and processing, based on an angular relationship between the location of the aircraft-mounted scanning apparatus and a source of the second radio frequency signals, the second radio frequency signals to determine a first location of the source of the second radio frequency signals.
9. The method of claim 1, wherein one or more of the directional antennae are configured to receive RF signals having a designated frequency.
4. The method of claim 3, wherein the uplink frequency is in a range of 1850-1990 MHz or 824-894 MHz.
11. A system for detecting and locating UAV operators, the system comprising:a scanning apparatus comprising an array of one or more directional antennae configured to receive radio frequency signals having a designated frequency, the array of directional antennae having a spatial configuration, the scanning apparatus being configured to: receive radio frequency signals associated with an operator of a UAV, a frequency of the radio frequency signals being an uplink frequency of the UAV; determine a signal strength associated with the radio frequency signals; and 19 Attorney Docket No.: JUSTPOO1C2 generate, using the signal strength and the spatial configuration, data indicating an angular relationship between a location of the scanning apparatus and a source of the radio frequency signals; one or more processors in communication with the scanning apparatus, the one or more processors operable to:receive data from the scanning apparatus; and process the data to determine a first location of the source of the radio frequency signal.
1. A method for detecting unmanned aerial vehicles (UAVs) in a sensitive security area, the method comprising: scanning, with a plurality of scanning apparatuses, a region of airspace associated with the sensitive security area, each scanning apparatus comprising one or more Radio Frequency (RF) antennae configured to receive a variable amount of radio wave power, the variable amount of radio wave power received by each RF antenna being configured to vary based on an angle between a propagation direction of the received radio wave power and an axis of the antennae, each of the scanning apparatuses having different locations, at least one of the scanning apparatuses being connected with a moveable vehicle; receiving first radio frequency signals emitted by a first UAV at the scanning apparatuses, a frequency of the first radio frequency signals being a downlink frequency of the first UAV, the first radio frequency signals being downlink signals generated by the first UAV to communicate with a first device controlling the first UAV, the scanning apparatuses being independent from generation of the first radio frequency signals; processing, based on a signal strength of the first radio frequency signals at the scanning apparatuses and a relative position of the scanning apparatuses with respect to the signal strength of the first radio frequency signals, the first radio frequency signals to determine a first location of the first UAV. 
       3. The method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further RF antennae; receiving, at the aircraft-mounted scanning apparatus, second radio frequency signals corresponding to an uplink frequency of the first UAV, the second radio frequency signals being uplink signals generated by the first device controlling the first UAV, the scanning apparatuses being independent from generation of the second radio frequency signals; and processing, based on an angular relationship between the location of the aircraft-mounted scanning apparatus and a source of the second radio frequency signals, the second radio frequency signals to determine a first location of the source of the second radio frequency signals. 

12. The system of claim 11, wherein the scanning apparatus is mounted on an aircraft.
3. The method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further RF antennae; receiving, at the aircraft-mounted scanning apparatus, second radio frequency signals corresponding to an uplink frequency of the first UAV, the second radio frequency signals being uplink signals generated by the first device controlling the first UAV, the scanning apparatuses being independent from generation of the second radio frequency signals; and processing, based on an angular relationship between the location of the aircraft-mounted scanning apparatus and a source of the second radio frequency signals, the second radio frequency signals to determine a first location of the source of the second radio frequency signals.
17. A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions configured to cause:20 Attorney Docket No.: JUSTPOO1C2 scanning, with a scanning apparatus, a region exterior to the scanning apparatus, the scanning apparatus comprising one or more directional Radio Frequency (RF) antennae; processing radio frequency signals corresponding to an uplink frequency of a UAV, the radio frequency signals being received at the scanning apparatus, and processing, based on an angular relationship between the location of the scanning apparatus and a source of the radio frequency signals, the received radio frequency signals to determine a first location of the source of the radio frequency signals, the source of the radio frequency signals being associated with an operator of the UAV.
1. A method for detecting unmanned aerial vehicles (UAVs) in a sensitive security area, the method comprising: scanning, with a plurality of scanning apparatuses, a region of airspace associated with the sensitive security area, each scanning apparatus comprising one or more Radio Frequency (RF) antennae configured to receive a variable amount of radio wave power, the variable amount of radio wave power received by each RF antenna being configured to vary based on an angle between a propagation direction of the received radio wave power and an axis of the antennae, each of the scanning apparatuses having different locations, at least one of the scanning apparatuses being connected with a moveable vehicle; receiving first radio frequency signals emitted by a first UAV at the scanning apparatuses, a frequency of the first radio frequency signals being a downlink frequency of the first UAV, the first radio frequency signals being downlink signals generated by the first UAV to communicate with a first device controlling the first UAV, the scanning apparatuses being independent from generation of the first radio frequency signals; processing, based on a signal strength of the first radio frequency signals at the scanning apparatuses and a relative position of the scanning apparatuses with respect to the signal strength of the first radio frequency signals, the first radio frequency signals to determine a first location of the first UAV. 
    3. The method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further RF antennae; receiving, at the aircraft-mounted scanning apparatus, second radio frequency signals corresponding to an uplink frequency of the first UAV, the second radio frequency signals being uplink signals generated by the first device controlling the first UAV, the scanning apparatuses being independent from generation of the second radio frequency signals; and processing, based on an angular relationship between the location of the aircraft-mounted scanning apparatus and a source of the second radio frequency signals, the second radio frequency signals to determine a first location of the source of the second radio frequency signals. 

19. The computer program product of claim 17, wherein the scanning apparatus is mounted on an aircraft.
3. The method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further RF antennae; receiving, at the aircraft-mounted scanning apparatus, second radio frequency signals corresponding to an uplink frequency of the first UAV, the second radio frequency signals being uplink signals generated by the first device controlling the first UAV, the scanning apparatuses being independent from generation of the second radio frequency signals; and processing, based on an angular relationship between the location of the aircraft-mounted scanning apparatus and a source of the second radio frequency signals, the second radio frequency signals to determine a first location of the source of the second radio frequency signals.



Claims 1, 2, 5-11, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 8 of US Patent No. 11,132,909. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose each and every claimed limitation from the instant application’s claims, or obvious variations thereof. See claim mapping below.

Instant Application No. 17/377,089
US Patent No. 11,132,909
1. A method for locating operators of unmanned aerial vehicles (UAVs), the method comprising: scanning, with a scanning apparatus, a region exterior to the scanning apparatus, the scanning apparatus comprising one or more directional Radio Frequency (RF) antennae; receiving, at the scanning apparatus, radio frequency signals corresponding to an uplink frequency of a UAV, and processing, based on an angular relationship between the location of the scanning apparatus and a source of the radio frequency signals, the received radio frequency signals to determine a first location of the source of the radio frequency signals, the source of the radio frequency signals being associated with an operator of the UAV.
1. A method for locating unmanned aerial vehicles (UAVs), the method comprising: scanning a region of airspace with at least a first and a second scanning apparatus, the first scanning apparatus comprising a first antenna, the second scanning apparatus comprising a second antenna, the first and the second scanning apparatuses having different locations, wherein the first antenna is deployed at a first angle, and wherein the second antenna is deployed at a second angle, a rate of rotation of the first antenna being configured to vary throughout a rotation; receiving radio frequency signals emitted by a UAV at each of the first and second antennae, the rate of rotation of the first antenna being based on a recent location of the UAV wherein: a frequency of the radio frequency signals is a downlink frequency of the UAV, and the UAV is a source of the radio frequency signals; the first antenna receives the radio frequency signals at a first signal strength; and the second antenna receives the radio frequency signals at a second signal strength; determining, by comparing the first signal strength and the second signal strength, an angular relationship between the locations of the first and second antennae and the UAV; processing the angular relationship between the locations of the first and second antennae and the UAV to determine a first location of the UAV; determining that an angular distance between the first antenna and the UAV is greater than a designated angular distance; and causing, responsive to determining that the angular distance between the first antenna and the UAV is greater than the designated angular distance, the rate of rotation of the first antenna to increase.
8. The method of claim 1, wherein one or more of the antennae are configured to receive signals having a designated frequency, and wherein the designated frequency is an uplink frequency of the UAV, the method further comprising, receiving a further radio signal at the first scanning apparatus, the further radio signal having the designated frequency; and processing the further radio signal to locate an operator of the UAV.
2. The method of claim 1, wherein processing the received radio frequency signals to determine the first location of the source of the radio frequency signals comprises: determining a signal strength associated with the radio frequency signals at the scanning apparatus; generating, using the signal strength, first data indicating an angular relationship between the location of the scanning apparatus and the source of the radio frequency signals; processing, using the location of the scanning apparatus, the first data to determine the first location of the source of the radio frequency signals.
1. A method for locating unmanned aerial vehicles (UAVs), the method comprising: scanning a region of airspace with at least a first and a second scanning apparatus, the first scanning apparatus comprising a first antenna, the second scanning apparatus comprising a second antenna, the first and the second scanning apparatuses having different locations, wherein the first antenna is deployed at a first angle, and wherein the second antenna is deployed at a second angle, a rate of rotation of the first antenna being configured to vary throughout a rotation; receiving radio frequency signals emitted by a UAV at each of the first and second antennae, the rate of rotation of the first antenna being based on a recent location of the UAV wherein: a frequency of the radio frequency signals is a downlink frequency of the UAV, and the UAV is a source of the radio frequency signals; the first antenna receives the radio frequency signals at a first signal strength; and the second antenna receives the radio frequency signals at a second signal strength; determining, by comparing the first signal strength and the second signal strength, an angular relationship between the locations of the first and second antennae and the UAV; processing the angular relationship between the locations of the first and second antennae and the UAV to determine a first location of the UAV; determining that an angular distance between the first antenna and the UAV is greater than a designated angular distance; and causing, responsive to determining that the angular distance between the first antenna and the UAV is greater than the designated angular distance, the rate of rotation of the first antenna to increase.
8. The method of claim 1, wherein one or more of the antennae are configured to receive signals having a designated frequency, and wherein the designated frequency is an uplink frequency of the UAV, the method further comprising, receiving a further radio signal at the first scanning apparatus, the further radio signal having the designated frequency; and processing the further radio signal to locate an operator of the UAV.
5. The method of claim 1, wherein: one or more of the directional antennae of the scanning apparatus are configured to rotate in a first plane about a first axis; and 17Attorney Docket No.: JUSTPOO1C2C2 one or more of the directional antennae of the scanning apparatus are configured to rotate in a second plane about a second axis.
4. The method of claim 1, wherein: the first antenna is configured to rotate in a first plane about a first axis; and the second antenna is configured to rotate in a second plane about a second axis.
6. The method of claim 5, wherein the first plane is substantially orthogonal to the second plane.
5. The method of claim 4, wherein the first plane is substantially orthogonal to the second plane.
7. The method of claim 5, wherein a rate of rotation of a first one of the directional antennae of the scanning apparatus is configured to vary throughout a rotation.
1. A method for locating unmanned aerial vehicles (UAVs), the method comprising: scanning a region of airspace with at least a first and a second scanning apparatus, the first scanning apparatus comprising a first antenna, the second scanning apparatus comprising a second antenna, the first and the second scanning apparatuses having different locations, wherein the first antenna is deployed at a first angle, and wherein the second antenna is deployed at a second angle, a rate of rotation of the first antenna being configured to vary throughout a rotation; receiving radio frequency signals emitted by a UAV at each of the first and second antennae, the rate of rotation of the first antenna being based on a recent location of the UAV wherein: a frequency of the radio frequency signals is a downlink frequency of the UAV, and the UAV is a source of the radio frequency signals; the first antenna receives the radio frequency signals at a first signal strength; and the second antenna receives the radio frequency signals at a second signal strength; determining, by comparing the first signal strength and the second signal strength, an angular relationship between the locations of the first and second antennae and the UAV; processing the angular relationship between the locations of the first and second antennae and the UAV to determine a first location of the UAV; determining that an angular distance between the first antenna and the UAV is greater than a designated angular distance; and causing, responsive to determining that the angular distance between the first antenna and the UAV is greater than the designated angular distance, the rate of rotation of the first antenna to increase.
8. The method of claim 7, wherein the rate of rotation of the first directional antenna is based on a recent location of the source of the radio frequency signals.
1. A method for locating unmanned aerial vehicles (UAVs), the method comprising: scanning a region of airspace with at least a first and a second scanning apparatus, the first scanning apparatus comprising a first antenna, the second scanning apparatus comprising a second antenna, the first and the second scanning apparatuses having different locations, wherein the first antenna is deployed at a first angle, and wherein the second antenna is deployed at a second angle, a rate of rotation of the first antenna being configured to vary throughout a rotation; receiving radio frequency signals emitted by a UAV at each of the first and second antennae, the rate of rotation of the first antenna being based on a recent location of the UAV wherein: a frequency of the radio frequency signals is a downlink frequency of the UAV, and the UAV is a source of the radio frequency signals; the first antenna receives the radio frequency signals at a first signal strength; and the second antenna receives the radio frequency signals at a second signal strength; determining, by comparing the first signal strength and the second signal strength, an angular relationship between the locations of the first and second antennae and the UAV; processing the angular relationship between the locations of the first and second antennae and the UAV to determine a first location of the UAV; determining that an angular distance between the first antenna and the UAV is greater than a designated angular distance; and causing, responsive to determining that the angular distance between the first antenna and the UAV is greater than the designated angular distance, the rate of rotation of the first antenna to increase.
9. The method of claim 1, wherein one or more of the directional antennae are configured to receive RF signals having a designated frequency.
8. The method of claim 1, wherein one or more of the antennae are configured to receive signals having a designated frequency, and wherein the designated frequency is an uplink frequency of the UAV, the method further comprising, receiving a further radio signal at the first scanning apparatus, the further radio signal having the designated frequency; and processing the further radio signal to locate an operator of the UAV.
10. The method of claim 1, further comprising: receiving a further radio frequency signal at a first one of the scanning apparatuses; determining that the further radio frequency signal is associated with a designated source; and filtering, responsive to determining that the further radio frequency signal is associated with the designated source, the further radio frequency signal.
8. The method of claim 1, wherein one or more of the antennae are configured to receive signals having a designated frequency, and wherein the designated frequency is an uplink frequency of the UAV, the method further comprising, receiving a further radio signal at the first scanning apparatus, the further radio signal having the designated frequency; and processing the further radio signal to locate an operator of the UAV.
11. A system for detecting and locating UAV operators, the system comprising: a scanning apparatus comprising an array of one or more directional antennae configured to receive radio frequency signals having a designated frequency, the array of directional antennae having a spatial configuration, the scanning apparatus being configured to: receive radio frequency signals associated with an operator of a UAV, a frequency of the radio frequency signals being an uplink frequency of the UAV; determine a signal strength associated with the radio frequency signals; and generate, using the signal strength and the spatial configuration, data indicating an angular relationship between a location of the scanning apparatus and a source of the radio frequency signals;  18Attorney Docket No.: JUSTPOO1C2C1 one or more processors in communication with the scanning apparatus, the one or more processors operable to: receive data from the scanning apparatus; and process the data to determine a first location of the source of the radio frequency signal.
1. A method for locating unmanned aerial vehicles (UAVs), the method comprising: scanning a region of airspace with at least a first and a second scanning apparatus, the first scanning apparatus comprising a first antenna, the second scanning apparatus comprising a second antenna, the first and the second scanning apparatuses having different locations, wherein the first antenna is deployed at a first angle, and wherein the second antenna is deployed at a second angle, a rate of rotation of the first antenna being configured to vary throughout a rotation; receiving radio frequency signals emitted by a UAV at each of the first and second antennae, the rate of rotation of the first antenna being based on a recent location of the UAV wherein: a frequency of the radio frequency signals is a downlink frequency of the UAV, and the UAV is a source of the radio frequency signals; the first antenna receives the radio frequency signals at a first signal strength; and the second antenna receives the radio frequency signals at a second signal strength; determining, by comparing the first signal strength and the second signal strength, an angular relationship between the locations of the first and second antennae and the UAV; processing the angular relationship between the locations of the first and second antennae and the UAV to determine a first location of the UAV; determining that an angular distance between the first antenna and the UAV is greater than a designated angular distance; and causing, responsive to determining that the angular distance between the first antenna and the UAV is greater than the designated angular distance, the rate of rotation of the first antenna to increase.
8. The method of claim 1, wherein one or more of the antennae are configured to receive signals having a designated frequency, and wherein the designated frequency is an uplink frequency of the UAV, the method further comprising, receiving a further radio signal at the first scanning apparatus, the further radio signal having the designated frequency; and processing the further radio signal to locate an operator of the UAV.
14. The system of claim 11, wherein: one or more of the directional antennae of the scanning apparatus are configured to rotate in a first plane about a first axis; and one or more of the directional antennae of the scanning apparatus are configured to rotate in a second plane about a second axis.
4. The method of claim 1, wherein: the first antenna is configured to rotate in a first plane about a first axis; and the second antenna is configured to rotate in a second plane about a second axis.
15. The system of claim 14, wherein the first plane is substantially orthogonal to the second plane.
5. The method of claim 4, wherein the first plane is substantially orthogonal to the second plane.
16. The system of claim 15, wherein a rate of rotation of a first one of the directional antennae of the scanning apparatus is configured to vary throughout a rotation.
1. A method for locating unmanned aerial vehicles (UAVs), the method comprising: scanning a region of airspace with at least a first and a second scanning apparatus, the first scanning apparatus comprising a first antenna, the second scanning apparatus comprising a second antenna, the first and the second scanning apparatuses having different locations, wherein the first antenna is deployed at a first angle, and wherein the second antenna is deployed at a second angle, a rate of rotation of the first antenna being configured to vary throughout a rotation; receiving radio frequency signals emitted by a UAV at each of the first and second antennae, the rate of rotation of the first antenna being based on a recent location of the UAV wherein: a frequency of the radio frequency signals is a downlink frequency of the UAV, and the UAV is a source of the radio frequency signals; the first antenna receives the radio frequency signals at a first signal strength; and the second antenna receives the radio frequency signals at a second signal strength; determining, by comparing the first signal strength and the second signal strength, an angular relationship between the locations of the first and second antennae and the UAV; processing the angular relationship between the locations of the first and second antennae and the UAV to determine a first location of the UAV; determining that an angular distance between the first antenna and the UAV is greater than a designated angular distance; and causing, responsive to determining that the angular distance between the first antenna and the UAV is greater than the designated angular distance, the rate of rotation of the first antenna to increase.
17. A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions configured to cause: scanning, with a scanning apparatus, a region exterior to the scanning apparatus, the scanning apparatus comprising one or more directional Radio Frequency (RF) antennae; processing radio frequency signals corresponding to an uplink frequency of a UAV, the radio frequency signals being received at the scanning apparatus, and processing, based on an angular relationship between the location of the scanning apparatus and a source of the radio frequency signals, the received radio frequency signals to 19Attorney Docket No.: JUSTPOO1C2C1 determine a first location of the source of the radio frequency signals, the source of the radio frequency signals being associated with an operator of the UAV.
1. A method for locating unmanned aerial vehicles (UAVs), the method comprising: scanning a region of airspace with at least a first and a second scanning apparatus, the first scanning apparatus comprising a first antenna, the second scanning apparatus comprising a second antenna, the first and the second scanning apparatuses having different locations, wherein the first antenna is deployed at a first angle, and wherein the second antenna is deployed at a second angle, a rate of rotation of the first antenna being configured to vary throughout a rotation; receiving radio frequency signals emitted by a UAV at each of the first and second antennae, the rate of rotation of the first antenna being based on a recent location of the UAV wherein: a frequency of the radio frequency signals is a downlink frequency of the UAV, and the UAV is a source of the radio frequency signals; the first antenna receives the radio frequency signals at a first signal strength; and the second antenna receives the radio frequency signals at a second signal strength; determining, by comparing the first signal strength and the second signal strength, an angular relationship between the locations of the first and second antennae and the UAV; processing the angular relationship between the locations of the first and second antennae and the UAV to determine a first location of the UAV; determining that an angular distance between the first antenna and the UAV is greater than a designated angular distance; and causing, responsive to determining that the angular distance between the first antenna and the UAV is greater than the designated angular distance, the rate of rotation of the first antenna to increase.
8. The method of claim 1, wherein one or more of the antennae are configured to receive signals having a designated frequency, and wherein the designated frequency is an uplink frequency of the UAV, the method further comprising, receiving a further radio signal at the first scanning apparatus, the further radio signal having the designated frequency; and processing the further radio signal to locate an operator of the UAV.
18. The computer program product of claim 17 wherein processing the received radio frequency signals to determine the source of the radio frequency signals comprises: determining a signal strength associated with the radio frequency signals the scanning apparatus; generating, using the signal strength, first data indicating an angular relationship between the location of the scanning apparatus and the source of the radio frequency signals; processing, using the location of the scanning apparatus, the first data to determine the first location of the source of the radio frequency signals.
1. A method for locating unmanned aerial vehicles (UAVs), the method comprising: scanning a region of airspace with at least a first and a second scanning apparatus, the first scanning apparatus comprising a first antenna, the second scanning apparatus comprising a second antenna, the first and the second scanning apparatuses having different locations, wherein the first antenna is deployed at a first angle, and wherein the second antenna is deployed at a second angle, a rate of rotation of the first antenna being configured to vary throughout a rotation; receiving radio frequency signals emitted by a UAV at each of the first and second antennae, the rate of rotation of the first antenna being based on a recent location of the UAV wherein: a frequency of the radio frequency signals is a downlink frequency of the UAV, and the UAV is a source of the radio frequency signals; the first antenna receives the radio frequency signals at a first signal strength; and the second antenna receives the radio frequency signals at a second signal strength; determining, by comparing the first signal strength and the second signal strength, an angular relationship between the locations of the first and second antennae and the UAV; processing the angular relationship between the locations of the first and second antennae and the UAV to determine a first location of the UAV; determining that an angular distance between the first antenna and the UAV is greater than a designated angular distance; and causing, responsive to determining that the angular distance between the first antenna and the UAV is greater than the designated angular distance, the rate of rotation of the first antenna to increase.



Claims 1-3, 9-12, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7 of copending application 17/410,988. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose each and every claimed limitation from the instant application’s claims, or obvious variations thereof. See claim mapping below.

Instant application 17/377,089
Copending Application No. 17/410,988
1. A method for locating operators of unmanned aerial vehicles (UAVs), the method comprising: scanning, with a scanning apparatus, a region exterior to the scanning apparatus, the scanning apparatus comprising one or more directional Radio Frequency (RF) antennae; receiving, at the scanning apparatus, radio frequency signals corresponding to an uplink frequency of a UAV, and processing, based on an angular relationship between the location of the scanning apparatus and a source of the radio frequency signals, the received radio frequency signals to determine a first location of the source of the radio frequency signals, the source of the radio frequency signals being associated with an operator of the UAV.
1. A method for detecting unmanned aerial vehicles (UAVs) in a sensitive security area, the method comprising: scanning, with a plurality of scanning apparatuses, a region of airspace associated with the sensitive security area, each scanning apparatus comprising one or more directional Radio Frequency (RF) antennae, each of the scanning apparatuses having different locations, at least one of the scanning apparatuses being connected with a moveable vehicle; receiving first radio frequency signals emitted by a first UAV at the scanning apparatuses, a frequency of the first radio frequency signals being a downlink frequency of the first UAV, the first radio frequency signals being downlink signals generated by the first UAV to communicate with a first device controlling the first UAV, the scanning apparatuses being independent from generation of the first radio frequency signals; processing, based on an angular relationship between the locations of the scanning apparatuses and the first UAV, the first radio frequency signals to determine a first location of the first UAV.
3. The method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further directional RF antennae; receiving, at the aircraft-mounted scanning apparatus, radio frequency signals corresponding to an uplink frequency of the first UAV; and processing, based on an angular relationship between the location of the aircraft- mounted scanning apparatus and a source of the further radio frequency signals, the further 19Attorney Docket No.: JUSTPOO1X1C2 radio frequency signals to determine a first location of the source of the further radio frequency signals, the source of the further radio frequency signals being associated with an operator of the first UAV.

2. The method of claim 1, wherein processing the received radio frequency signals to determine the first location of the source of the radio frequency signals comprises: determining a signal strength associated with the radio frequency signals at the scanning apparatus; generating, using the signal strength, first data indicating an angular relationship between the location of the scanning apparatus and the source of the radio frequency signals; processing, using the location of the scanning apparatus, the first data to determine the first location of the source of the radio frequency signals.
7. The method of claim 1, wherein processing the first radio frequency signals to determine the first location of the first UAV comprises: determining a signal strength associated with the first radio frequency signals at each of the scanning apparatuses; generating, using the signal strength, first data indicating an angular relationship between the locations of the scanning apparatuses and the first UAV; processing, using the locations of the scanning apparatuses, the first data to determine the first location of the first UAV.
3. The method of claim 1, wherein the scanning apparatus is mounted on an aircraft.
3. The method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further directional RF antennae; receiving, at the aircraft-mounted scanning apparatus, radio frequency signals corresponding to an uplink frequency of the first UAV; and processing, based on an angular relationship between the location of the aircraft- mounted scanning apparatus and a source of the further radio frequency signals, the further 19Attorney Docket No.: JUSTPOO1X1C2 radio frequency signals to determine a first location of the source of the further radio frequency signals, the source of the further radio frequency signals being associated with an operator of the first UAV.
9. The method of claim 1, wherein one or more of the directional antennae are configured to receive RF signals having a designated frequency.
1. A method for detecting unmanned aerial vehicles (UAVs) in a sensitive security area, the method comprising: scanning, with a plurality of scanning apparatuses, a region of airspace associated with the sensitive security area, each scanning apparatus comprising one or more directional Radio Frequency (RF) antennae, each of the scanning apparatuses having different locations, at least one of the scanning apparatuses being connected with a moveable vehicle; receiving first radio frequency signals emitted by a first UAV at the scanning apparatuses, a frequency of the first radio frequency signals being a downlink frequency of the first UAV, the first radio frequency signals being downlink signals generated by the first UAV to communicate with a first device controlling the first UAV, the scanning apparatuses being independent from generation of the first radio frequency signals; processing, based on an angular relationship between the locations of the scanning apparatuses and the first UAV, the first radio frequency signals to determine a first location of the first UAV.
10. The method of claim 1, further comprising: receiving a further radio frequency signal at a first one of the scanning apparatuses; determining that the further radio frequency signal is associated with a designated source; and filtering, responsive to determining that the further radio frequency signal is associated with the designated source, the further radio frequency signal.
3. The method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further directional RF antennae; receiving, at the aircraft-mounted scanning apparatus, radio frequency signals corresponding to an uplink frequency of the first UAV; and processing, based on an angular relationship between the location of the aircraft- mounted scanning apparatus and a source of the further radio frequency signals, the further 19Attorney Docket No.: JUSTPOO1X1C2 radio frequency signals to determine a first location of the source of the further radio frequency signals, the source of the further radio frequency signals being associated with an operator of the first UAV.
11. A system for detecting and locating UAV operators, the system comprising: a scanning apparatus comprising an array of one or more directional antennae configured to receive radio frequency signals having a designated frequency, the array of directional antennae having a spatial configuration, the scanning apparatus being configured to: receive radio frequency signals associated with an operator of a UAV, a frequency of the radio frequency signals being an uplink frequency of the UAV; determine a signal strength associated with the radio frequency signals; and generate, using the signal strength and the spatial configuration, data indicating an angular relationship between a location of the scanning apparatus and a source of the radio frequency signals; 18Attorney Docket No.: JUSTPOO1C2C2 one or more processors in communication with the scanning apparatus, the one or more processors operable to: receive data from the scanning apparatus; and process the data to determine a first location of the source of the radio frequency signal.
1. A method for detecting unmanned aerial vehicles (UAVs) in a sensitive security area, the method comprising: scanning, with a plurality of scanning apparatuses, a region of airspace associated with the sensitive security area, each scanning apparatus comprising one or more directional Radio Frequency (RF) antennae, each of the scanning apparatuses having different locations, at least one of the scanning apparatuses being connected with a moveable vehicle; receiving first radio frequency signals emitted by a first UAV at the scanning apparatuses, a frequency of the first radio frequency signals being a downlink frequency of the first UAV, the first radio frequency signals being downlink signals generated by the first UAV to communicate with a first device controlling the first UAV, the scanning apparatuses being independent from generation of the first radio frequency signals; processing, based on an angular relationship between the locations of the scanning apparatuses and the first UAV, the first radio frequency signals to determine a first location of the first UAV.
3. The method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further directional RF antennae; receiving, at the aircraft-mounted scanning apparatus, radio frequency signals corresponding to an uplink frequency of the first UAV; and processing, based on an angular relationship between the location of the aircraft- mounted scanning apparatus and a source of the further radio frequency signals, the further 19Attorney Docket No.: JUSTPOO1X1C2 radio frequency signals to determine a first location of the source of the further radio frequency signals, the source of the further radio frequency signals being associated with an operator of the first UAV.

12. The system of claim 11, wherein the scanning apparatus is mounted on an aircraft.
3. The method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further directional RF antennae; receiving, at the aircraft-mounted scanning apparatus, radio frequency signals corresponding to an uplink frequency of the first UAV; and processing, based on an angular relationship between the location of the aircraft- mounted scanning apparatus and a source of the further radio frequency signals, the further 19Attorney Docket No.: JUSTPOO1X1C2 radio frequency signals to determine a first location of the source of the further radio frequency signals, the source of the further radio frequency signals being associated with an operator of the first UAV.
17. A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions configured to cause: scanning, with a scanning apparatus, a region exterior to the scanning apparatus, the scanning apparatus comprising one or more directional Radio Frequency (RF) antennae; processing radio frequency signals corresponding to an uplink frequency of a UAV, the radio frequency signals being received at the scanning apparatus, and processing, based on an angular relationship between the location of the scanning apparatus and a source of the radio frequency signals, the received radio frequency signals to 19Attorney Docket No.: JUSTPOO1C2C2 determine a first location of the source of the radio frequency signals, the source of the radio frequency signals being associated with an operator of the UAV.
1. A method for detecting unmanned aerial vehicles (UAVs) in a sensitive security area, the method comprising: scanning, with a plurality of scanning apparatuses, a region of airspace associated with the sensitive security area, each scanning apparatus comprising one or more directional Radio Frequency (RF) antennae, each of the scanning apparatuses having different locations, at least one of the scanning apparatuses being connected with a moveable vehicle; receiving first radio frequency signals emitted by a first UAV at the scanning apparatuses, a frequency of the first radio frequency signals being a downlink frequency of the first UAV, the first radio frequency signals being downlink signals generated by the first UAV to communicate with a first device controlling the first UAV, the scanning apparatuses being independent from generation of the first radio frequency signals; processing, based on an angular relationship between the locations of the scanning apparatuses and the first UAV, the first radio frequency signals to determine a first location of the first UAV.
3. The method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further directional RF antennae; receiving, at the aircraft-mounted scanning apparatus, radio frequency signals corresponding to an uplink frequency of the first UAV; and processing, based on an angular relationship between the location of the aircraft- mounted scanning apparatus and a source of the further radio frequency signals, the further 19Attorney Docket No.: JUSTPOO1X1C2 radio frequency signals to determine a first location of the source of the further radio frequency signals, the source of the further radio frequency signals being associated with an operator of the first UAV.

18. The computer program product of claim 17 wherein processing the received radio frequency signals to determine the source of the radio frequency signals comprises: determining a signal strength associated with the radio frequency signals the scanning apparatus; generating, using the signal strength, first data indicating an angular relationship between the location of the scanning apparatus and the source of the radio frequency signals; processing, using the location of the scanning apparatus, the first data to determine the first location of the source of the radio frequency signals.
7. The method of claim 1, wherein processing the first radio frequency signals to determine the first location of the first UAV comprises: determining a signal strength associated with the first radio frequency signals at each of the scanning apparatuses; generating, using the signal strength, first data indicating an angular relationship between the locations of the scanning apparatuses and the first UAV; processing, using the locations of the scanning apparatuses, the first data to determine the first location of the first UAV.
19. The computer program product of claim 17, wherein the scanning apparatus is mounted on an aircraft.
3. The method of claim 1, further comprising: scanning, with an aircraft-mounted scanning apparatus, a region of ground space associated with the sensitive security area, the aircraft-mounted scanning apparatus comprising one or more further directional RF antennae; receiving, at the aircraft-mounted scanning apparatus, radio frequency signals corresponding to an uplink frequency of the first UAV; and processing, based on an angular relationship between the location of the aircraft- mounted scanning apparatus and a source of the further radio frequency signals, the further 19Attorney Docket No.: JUSTPOO1X1C2 radio frequency signals to determine a first location of the source of the further radio frequency signals, the source of the further radio frequency signals being associated with an operator of the first UAV.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 17-20 recite a computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions…”. In light of Applicant’s disclosure, one of ordinary skill in the art could reasonably presume that the whole of claims 17-20 is intended to be implemented as solely as software. An invention implemented and instantiated solely as software is not a process or a composition of matter, and lacks the requisite structure elements to comprise a machine or article of manufacture. As such, Applicant’s invention fails to fall within any of the four classes of statutory subject matter as described in 35 U.S.C 101 and is so rejected on that basis.


Conclusion
Claims 1-20 have no prior art rejections, but are not allowable due to the double patenting rejections and 101 rejections as discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2016/0088498 (Sharawi).
US Patent Application Publication No. 2016/0247405 (Paczan et al.).
US Patent Application Publication No. 2016/0225264 (Taveira).
US Patent Application Publication No. 2011/0215922 (Armstrong).
US Patent No. 5,785,281 (Peter et al.).
US Patent Application Publication No. 2013/0181867 (Sturdivant et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683